Title: To Benjamin Franklin from Mary Stevenson, 10 September 1761
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            Wanstead Septr 10. 1761.
          
          I don’t know whether to say I fear or I hope this won’t reach you before you leave Holland, for I don’t care how soon we have you in our Island again, and I wish you had no Attachment ever to draw you from it again, that is I wish your Attachments were all here.
          
          My Mother wanted me to write another Letter to you while I was with her, but my Time was so taken up with seeking for Places at the Coronation that I had not Leisure during my stay which was very short, being oblig’d to attend my Friends the Miss Blunts, who favour us with their Company at Wanstead. I just found Time to look into the Books you left for me of Dr. Hales, which gave me a high Opinion of his Benevolence. The Methods for distilling Sea Water as you observe cannot be brought much into Use. The Expedient you propose for relieving the Distress People at Sea suffer from Thirst would be easy and you have prov’d it by Experiment to be efficacious. I don’t doubt that you have made it publick, and I hope it will prove successful. You take notice that Men do not catch Cold by wet Clothes at Sea: I somewhere met with a Proposal for preventing the bad Effects of the exessive Dews in hot Countries by wetting the Clothes with Salt Water. I should ill deserve your good Opinion if I conceal’d my Errors from you who so candidly look over them, therefore I must confess that I did not express myself as I meant, for you understood that I thought Salt Water could with Ease be made fresh by Distillation, supposing it to be, as you had said, that in Evaporation the Air would take up Water but not the Salt that was mix’d with it. Now I conceiv’d that the Air had no Action in the Distillation and therefore the Particles of Salt which would be forc’d up by the Heat with the Water, not meeting the Air to repel them, would remain with it. I find, however, I was not wrong in supposing part of the Salt must be detain’d by somewhat to which it will adhere. I shall not trouble you any further at present with my Philosophy, because I must leave room for my Mother to write to you about Business, as I am not with her to do it. I was resolv’d nothing should prevent my writing to day as I promis’d I would send her a Letter for you, but I am afraid she will think it almost too late. The Stanleys and Hawkesworths dine with us to day. I shall tell the Doctor I have written to you to day and he will say, If the Letter is not seal’d say something for me. I believe I may venture to say he esteems you highly, and, what he thinks is more, loves you heartily. I should have a very indifferent Opinion of him if he did not, and could neither esteem or love him, for with the greatest Esteem and warmest Affection I am my honour’d Friend most sincerely yours
          
            M Stevenson.
          
        